Citation Nr: 0822781	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-37 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs benefits purposes to handle disbursement of funds 
under the provisions of 38 C.F.R. § 3.353.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a January 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Nashville, Tennessee in which the 
RO found the appellant incompetent to handle disbursement of 
VA funds. See also October 2004 rating decision proposing 
incompetency; October 2004 letter detailing proposal of 
incompetency.  The appellant, who had active service from 
August 1989 to February 1997, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  

The Board observes that the appellant testified at a personal 
hearing before a Decision Review Officer in October 2006.  
She also testified at a hearing before the undersigned 
Veterans Law Judge in March 2008.  After reviewing the 
appellant's testimony in conjunction with the other evidence 
of record, the Board finds that additional development of 
this case is necessary.  As such, the Board REMANDS the 
appeal to the RO via the Appeals Management Center ("AMC") 
in Washington, DC.  VA will notify the appellant of the 
additional actions required on her part, as set forth in the 
Remand below. 


REMAND

The appellant, who is in receipt of a 100 percent rating for 
paranoid schizophrenia, was found incompetent in the January 
2005 rating decision on appeal.  For VA purposes, a mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his or her 
own affairs, including the disbursement of funds without 
limitation. 38 C.F.R. § 3.353(a) (2007).  The appellant 
disputes the incompetency finding, stating that she manages 
her finances responsibly.



The evidence in this case reveals several VA and private 
psychiatric examinations reports, the most pertinent of which 
are dated in April 2004, August 2005, November 2005 and 
December 2005. See VA examinations dated in April 2004 and 
August 2005; private financial competency assessment report 
dated in November 2005; private psychological evaluation 
based upon interviews conducted from October 2005 to December 
2005.  Of these examination reports, three of four examiners 
essentially opined that the appellant was not able to 
consistently manage her finances in her own best interest 
during manic episodes related to her disability that were 
exacerbated by noncompliance with her medication. VA 
examination reports dated in April 2004 and August 2005; 
November 2005 financial competency assessment report.  The 
fourth examiner essentially opined that the appellant was 
financially competent. See private psychological evaluation 
based upon interviews conducted from October 2005 to December 
2005.  

In addition to the foregoing, the record contains a VA Field 
Examination report dated in May 2007 in which a VA examiner 
recommended that the appellant's competency be reevaluated 
via a complete psychological evaluation on the basis that an 
interview with the appellant suggested that she may have the 
ability to handle her funds responsibly. May 2007 examination 
report, p. 4.  Such an examination was scheduled in October 
2007.  However, the appellant failed to appear. October 2007 
note to file.  After a November 2007 Supplemental Statement 
of the Case continued to find the appellant incompetent, the 
case was certified to the Board.  Thereafter, the appellant 
testified before the Board in March 2008. March 2008 BVA 
hearing transcript.  During that hearing, the appellant 
testified that she does not take the medication prescribed 
for her disorder on a regular basis; and that she had been 
hospitalized in 2007 in relationship to her disability. Id., 
pgs. 3, 8.  However, she also reported that she had been 
financially responsible for herself and her son since being 
found incompetent for VA purposes, to include managing her 
own disability benefits from the Social Security 
Administration. Id., pgs. 5-7, 9.  In addition, the appellant 
testified that she graduated from collage with her 
Associate's Degree in the Fall of 2007. Id., p. 7.     


According to 38 C.F.R. § 3.353, the regulation governing 
competency determinations, reexamination may be requested if 
necessary to properly evaluate the extent of a disability. 
See 38 C.F.R. § 3.327(d).  The Board finds that the RO's 
decision to schedule the appellant for a new VA examination 
in October 2007 was appropriate in light of the conflicting 
evidence cited above.  This evidence, although an indication 
that the appellant may be competent for purposes of handling 
her finances, is not sufficient upon which to base a finding 
of competency since it reveals that the appellant remains 
noncompliant with her medication.   

Although the appellant has indicated in the past that she 
does not feel that an additional VA psychiatric examination 
is necessary due to the favorable evidence of record, she has 
also reported that her school schedule created difficulties 
in her ability to appear for such an examination. See October 
2006 DRO hearing transcript.  In light of the appellant's 
recent graduation from college and the evidence indicating 
that she may presently be competent to handle disbursement of 
her VA funds, the Board finds that she should be rescheduled 
for a VA psychiatric examination and afforded another 
opportunity to appear.  Remand for a new VA examination is 
also appropriate since the record on appeal lacks recent 
medical evidence showing the current severity of the 
appellant's service-connected mental disability.  Although 
the appellant's disability was to be re-evaluated in early 
2008 on the basis that her present total evaluation is not 
considered permanent, no such examination report has been 
associated with the claims file. See "Note" section - 
November 2007 Supplemental Statement of the Case, p. 2.  
Therefore, the Board believes that a current VA examination 
should be conducted for the purpose of ascertaining this 
information and that further findings regarding the 
competency question should be obtained before the appeal as 
to whether the appellant is capable of managing her own funds 
is reviewed.
 
In addition to the foregoing, the Board observes that a 
review of the claims file fails to reveal records related to 
either (1) the appellant's receipt of Social Security 
Administration disability benefits or (2) the appellant's 
most recent VA medical records. March 2008 BVA hearing 
transcript.  The RO should undertake efforts to associate 
these records with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the information needed to 
substantiate the appellant's claim of 
competency for VA purposes; the 
evidence or information she should 
submit; the information or evidence 
that VA will obtain; and information as 
to effective dates.  The notice should 
also tell the appellant to submit any 
pertinent evidence in her possession.  

2.  The RO should undertake appropriate 
actions to obtain all outstanding VA 
treatment records related to the 
appellant's service-connected 
schizophrenia and associate those 
records with the claims file. 

3.  The RO should contact the Social 
Security Administration and request 
copies of the evidence relied upon by 
that agency in granting the appellant 
disability benefits. 

4.  Upon completion of the foregoing, 
arrangements should be made for a VA 
psychiatric examination of the 
appellant for the purpose of 
ascertaining the severity of the 
appellant's schizophrenia and/or other 
psychiatric disability and determining 
whether such disorder or disorders 
render the appellant incompetent for VA 
purposes.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted; and the opinions expressed 
by the examiner must be accompanied by 
a complete rationale.  It is requested 
that the examiner address the following 
medical issues:

(a)  Describe in detail all 
manifestations of 
schizophrenia and any other 
psychiatric disability and 
assign an appropriate 
diagnosis, including a Global 
assessment of Functioning 
("GAF") score on Axis V.

(b)  Express an opinion as to 
whether the appellant, because 
of the schizophrenia and/or 
any other psychiatric 
disability, lacks the mental 
capacity to contract or to 
manage her own affairs, 
including disbursement of 
funds, without limitation.

5.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should readjudicate the issue of 
whether the appellant is competent for 
VA benefits purposes.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case and 
given the opportunity to respond before 
the record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional evidence; 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless 
she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



